Appeal from an order granting a motion to strike out as sham the first defense in the answer, from an order denying a cross motion to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action, and from a third order denying a motion (1) to dismiss the complaint under subdivision 1 of rule 107 of the Rules of Civil Practice, on the ground that the court does not have jurisdiction of the subject of the action, and (2) for judgment on the pleadings dismissing the complaint, under rule 112 of the Rules of Civil Practice. Orders affirmed, with a single bill of $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.